Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com January 27, 2011 To the Board of Directors of Jumpkicks, Inc. Reno, Nevada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Jumpkicks, Inc. of our report dated January 26, 2011, relating to the financial statements of Jumpkicks, Inc., a Delaware Corporation, as of and for the years ending October 31, 2010 and 2009, and for the period from August 3, 2007 (inception) to October 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
